Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on September 08, 2021. The case has been previously allowed, see Notice of Allowance mailed on September 16, 2021. This action is correcting the dependency of original claim 21 which is improperly depends on the canceled claim 20 (claims file on 09/08/2021). 
The case is remain allowed wherein the allowed claims are 1-5, 7-12, 14-19 and 21 (re-numbered as 1-18). Claims 6, 13, and 20 are previously canceled. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dmitry Paskalov, Esq (Reg. # 77,228) on October 6, 2021.

This listing of claims will replace only claim 21 of all prior versions, and listings, of claims in the Application: 

21. (Currently Amended) The computer system of claim 8 
combining the non-existing versions fetched from the library with the base and the one or more auxiliary components versions of the application components extracted from the repository, respectively, on the scratch pad, for servicing the new container application; and 
updating the base section and the auxiliary section, respectively, of the repository, with the corresponding non-existing versions as fetched from the library.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The reasons for allowance remain same as set forth on the Notice of Allowance mailed on September 16, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169